NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                 United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                  Submitted June 1, 2015* 
                                   Decided June 2, 2015 
                                               
                                           Before 
 
                            JOEL M. FLAUM, Circuit Judge 
                             
                            FRANK H. EASTERBROOK, Circuit Judge 
                             
                            MICHAEL S. KANNE, Circuit Judge 
 
No. 14‐3297 
 
ANTHONY WIMBERLY,                                  Appeal from the United States District 
      Plaintiff‐Appellant,                         Court for the Southern District of Illinois.
                                                    
      v.                                           No. 13‐cv‐976‐JPG 
                                                    
JEFFREY B. JULIUS, et al.,                         J. Phil Gilbert, 
      Defendants‐Appellees.                        Judge. 
 

                                         O R D E R 

        Anthony Wimberly, an Illinois inmate, brought this suit under 42 U.S.C. § 1983 
alleging that several prison officials violated his Eighth Amendment rights when they 
failed to protect him from an attack by his cellmate and failed to charge his attacker 
properly. The district court dismissed the complaint at screening for failure to state a 
claim. We affirm. 

                                                 
            * The defendants were not served with process in the district court and are not 

participating in this appeal. After examining the appellant’s brief and the record, we 
have concluded that oral argument is unnecessary. See FED. R. APP. P. 34(a)(2)(c). 
No. 14‐3297                                                                       Page 2 
 
       As alleged in his complaint, Wimberly, then an inmate at Big Muddy Correctional 
Center, was attacked by his cellmate with a fan that he wielded as a weapon. The attack 
resulted in Wimberly receiving twenty‐five stitches on his head and face, and 
necessitated an unspecified surgery. After the attack both inmates were disciplined: 
Wimberly was put in disciplinary segregation while his cellmate was transferred to 
another prison. Wimberly alleged that he was never asked if he wanted to press charges 
against his attacker, and that his attacker should have been charged with “dangerous 
assault or attempt[ed] murder.” Wimberly alleged that after he was released from 
segregation, he too was transferred to another prison to cover up the mishandling of the 
disciplinary action surrounding the attack.   

        The district court screened Wimberly’s complaint and dismissed it for failure to 
state a claim. See 28 U.S.C. § 1915A. First, the district court concluded that Wimberly did 
not state a failure‐to‐protect claim under the Eighth Amendment because he did not 
allege that he alerted the defendants that he feared a possible attack from his cellmate. 
Nor could he state a claim that prison officials failed to charge his cellmate with a 
sufficiently serious prison disciplinary infraction because, the court stated, the decision 
whether to bring disciplinary charges against an inmate is not his, but rather rests within 
the discretion of the officials. Additionally, the court determined that Wimberly had no 
right to demand criminal charges be brought against his cellmate. Finally, the district 
court concluded that Wimberly failed to state a due‐process claim contesting his transfer 
because he has no liberty interest in his prison placement.   

        Wimberly then filed several separate post‐judgment motions, which the district 
court denied in a single order. Wimberly first filed a “Motion for Rehearing” (which the 
district court construed as a motion under Federal Rule of Civil Procedure 59(e)), 
arguing that his repeated requests to change cellmates—as reflected in three 
accompanying letters to prison officials—went unanswered. The district court denied 
the motion because the letters were new evidence that could have been included with his 
original complaint, and, in any event, they did not help him state a failure‐to‐protect 
claim because the letters did not say that he feared harm from his cellmate. Wimberly 
next filed a motion that the district court construed as one seeking leave to amend his 
complaint and to amend or alter the judgment. The court found the motion perfunctory 
and denied it. A subsequent motion to amend his complaint was also rejected as futile.         

       On appeal, Wimberly first contests generally the district court’s ruling that he did 
not state a failure‐to‐protect claim under the Eighth Amendment. But the district court 
correctly dismissed this claim because Wimberly did not allege that the prison officials 
No. 14‐3297                                                                        Page 3 
 
were aware that a substantial risk of serious harm existed, or that Wimberly himself had 
any advanced warning that his cellmate posed a danger to him. See Farmer v. Brennan, 
511 U.S. 825, 837 (1994); Santiago v. Walls, 599 F.3d 749, 756 (7th Cir. 2010).   

        Wimberly next contends that the district court erred after judgment in denying 
him leave to amend his complaint to add the allegation that the defendants ignored a 
risk to his safety by rejecting his three requests for a new cellmate. But the district court 
acted well within its discretion by denying leave to amend because none of Wimberly’s 
requests reflected fear of his cellmate or disagreements beyond differences in age and 
preferred noise level—disagreements insufficient to put the officials on notice that 
Wimberly faced a substantial risk of harm from his cellmate. See Owens v. Hinsley, 635 
F.3d 950, 954 (7th Cir. 2011); Grieveson v. Anderson, 538 F.3d 763, 777 (7th Cir. 2008); Carter 
v. Galloway, 352 F.3d 1346, 1349–50 (11th Cir. 2003).   

        Finally, Wimberly maintains that he adequately stated a claim that the prison 
officials failed to take steps to have more serious criminal charges (“dangerous assault or 
attempt[ed] murder”) brought against his cellmate. But Wimberly has no right to compel 
a criminal prosecution. See Town of Castle Rock, Colo. v. Gonzales, 545 U.S. 748, 768 (2005); 
Sandage v. Bd. of Commʹrs of Vanderburgh Cnty., 548 F.3d 595, 597 (7th Cir. 2008).   

                                                                                 AFFIRMED.